KRUEGER, Judge.
The conviction is for driving an automobile upon a public highway while intoxicated. The punishment assessed is confinement in the county jail for a period of 21 days and by a fine of $50.
The record is before us without a statement of facts or bills of exceptions. The indictment is sufficient to charge the offense and procedural matters appear to be in due order.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.